MEMORANDUM OPINION
No. 04-03-00596-CV
IN THE INTEREST OF R.C., a Child
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-PA-01379
Honorable Andy Mireles, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	October 29, 2003
DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of service to
appellees, who have not opposed the motion.  Therefore, we grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(2).  No costs shall be assessed against appellant in relation to this appeal because
he qualifies as an indigent under Tex. R. App. P. 20.
							PER CURIAM